271 F.2d 835
106 U.S.App.D.C. 252
In the Matter of Charles H. FLASPHALER, Appellant.
No. 14922.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 13, 1959.Decided Oct. 22, 1959.

Mr. Albert J. Ahern, Jr., Washington, D.C., with whom Mr. Homer Brooks, Washington, D.C., was on the brief, for appellant.
Mr. Seth Dubin, Atty., Dept. of Justice, of the bar of the Court of Appeals of New York, pro hac vice, by special leave of Court, presented argument for the Judges of the District Court.  Messrs. Samuel D. Slade and Hershel Shanks, Attys.  Dept. of Justice, filed a brief for the Judges of the District Court.
Before FAHY, WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
The notice of appeal is from an order of the District Court of November 13, 1958, in Executive Session,1 denying the 'Petition or Motion' of appellant filed in the District Court July 30, 1958, for reconsideration by the District Court of his application for admission to the bar.  The application had been denied by the District Court, holding a General Term, on March 8, 1951, and again by action of the District Court dated June 30, 1955, in the form of a letter from the Chief Judge.  From neither the action of the court on March 8, 1951, nor June 30, 1955, was an appeal attempted to be prosecuted.  Moreover, the motion for recosideration filed July 30, 1958, was out of time because it failed to satisfy Rule 60(b), Fed.R.Civ.P. 28 U.S.C.A.  For these reasons, and without the necessity of considering other questions raised, the appeal is dismissed for lack of jurisdiction.


2
It is so ordered.



1
 The order bears date November 13, 1958.  A letter from the Acting Chief Judge of the District Court advising appellant of the order is date November 14, 1958